Court of Appeals, State of Michigan

                                              ORDER
                                                                            Jonathan Tukel
 People of MI v Michael A Palmer Jr                                           Presiding Judge

 Docket No.    345456                                                       Jane E. Markey

 LC No.        2018-265979-FH                                               Brock A. Swartzle
                                                                              Judges


               The motion for partial reconsideration is GRANTED, and this Court's opinion issued April
2, 2020 is hereby VACATED. A new opinion is attached to this order.



                                                         _______________________________
                                                          Presiding Judge




                                January 7, 2021